internal_revenue_service department of the eee uniform issue list washington dc contact person telephone number in reference to t ef r4 ti date apa attn legend state a participating employers plan x resolution m payroll authorization form n regulation o dear this is in response to a ruling_request dated date from your authorized representative concerning the federal tax treatment under sec_414 of the internal_revenue_code code of certain contributions to repay previously withdrawn contributions or to purchase additional service_credit under plan x ss the following facts and representations have been submitted pian x was established by state a for employees of participating employers plan x is a defined_benefit_plan that includes mandatory employee contributions participation in plan x is either mandatory or optional depending on the employee’s job classification plan x is qualified under code sec_401 and received a favorable determination_letter from the service on date plan x is a governmental_plan within the meaning of code sec_414 all participants in plan x are required to contribute a specified percentage of their compensation in addition the participating employers contribute a similar amount on behalf of the employees the current ruling_request seeks to apply code sec_414 to the elective contributions described below the calculation of benefits is based upon a formula that includes the member's age at retirement the member's highest three-year average salary upon which member contributions were made and years of creditable service in addition to the creditable service received as a result of mandatory_contributions as an active member of plan x participants may purchase credit for various types of past service the cost of purchasing past service is based on the actuarial cost of the incremental projected benefit to be purchased plan x provides that when a participant terminates employment the participant may receive a refund of contributions previously made to plan x upon receipt of these refunded contributions the participant's contributory service credits are forfeited if the former participant is subsequently rehired by a participating employer such participant may elect to redeposit an amount equal to any contributions that have previously been refunded plus interest making the repayment allows the participant to buy back prior service canceled upon the participant's earlier termination of employment repayment may be made at any time prior to the date of the participant's retirement the electing participant may make the redeposit in either a lump sum or installments under conditions specified by plan x participants may elect to purchase additional service_credit for example a participant may elect to purchase credit for certain years of employment in the public schools of state a on which contributions were not made for employment as a substitute teacher for time spent on sabbatical leave for employment covered by other retirement systems in state a and leave for certain active military service in addition participants may purchase credit for the following out-of- state service_credit and adjunct service_credit as with the redeposit election a member may pay for the additional service_credit in a lump sum or installments pursuant to state a statutes the board_of trustees of plan x the board has authority to promulgate regulations and to establish terms and conditions for the purchase of prior service_credit the board has proposed a regulation regulation oo so for the purpose of providing a pick-up of employee contributions under sec_414 of the code for contributions that are made for the purpose of purchasing additional service_credit or reinstating previously forfeited service_credit regulation o permits an active member of plan x who elects to purchase or reinstate service through installments to do so by payroll deductions in accordance with regulation o in order to permit the pick up of the above- referenced contributions made through payroll deduction a participating employer will adopt resolution m this resolution provides that such payroll deductions as are made pursuant to a binding irrevocable payroll deduction authorization between a plan x participant and a participating employer to have such amounts picked up even though designated as employee contributions are being paid_by the participating employer in lieu of said contributions by the employee payroll authorization form n will be used in conjunction with resolution m to effect the pick up of the above-referenced payroll deductions this form which is to be signed by the electing plan x participant and the participating employer subsequent to adoption of resolution m states that the employee authorizes the deduction from salary for pick-up purposes and understands that this authorization is binding and irrevocable the number of months during which the deductions will be made and the dollar amount of the deductions are designated on this form the authorization further states that it is irrevocable that the maximum duration is sixty months that after execution the employee does not have the option of receiving the reduction amounts directly instead of having them paid_by the employer to plan x that the contributions are being picked up by the employer that the employee may make more than one authorization so long as a subsequent authorization does not amend existing ones that with respect to the contribution covered by the authorization plan x will only accept payment from the employer and not the employee that amounts not covered by the authorization may be paid_by the employee directly to plan x using after-tax_dollars that on termination of employment or death of the employee the authorization expires and that the authorization is not effective until executed and that the pick up is only applicable to contributions to the extent the compensation which is reduced for the contributions is limited to compensation earned for services after the effective date of the pick up regulation o also states that a plan x participant having executed a binding irrevocable payroll deduction authorization with respect to the above-referenced contributions shall not be entitled to any option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x such contributions although designated as employee contributions will be paid_by the employer in lieu of contributions by the employee regulation o further provides that the contributions so assumed shall be treated as tax-deferred employer pick-up contributions pursuant to code sec_414 2s g a the pick-up arrangement with respect to the redeposit of previously refunded contributions or the purchase of additional service_credit will start only after the resolution described above is adopted by the relevant participating employer and only after the appropriate irrevocable agreement between the employee and employer has been signed by both parties based on the foregoing facts and representations you have requested the following rulings the amounts by which a participating employer reduces an employee’s compensation and pays to plan x in order to a redeposit previously withdrawn contributions or b purchase additional service_credit as described herein qualify as contributions that are picked up by the employer under code sec_414 the picked-up contributions will not be treated as annual_additions for purposes of code sec_415 regarding ruling_request code sec_414 provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the schoo district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the internal_revenue_service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate regulation o resolution m and payroll authorization form n satisfy the criteria set forth in code sec_414 revrul_81_35 and revrul_81_36 by providing that the participating employers will make contributions in lieu of contributions by eligible employees and that no employee will have the option of receiving the contribution instead of having it contributed to plan x payroll authorization form n provide that the employee is not permitted to prepay the amounts covered by the authorization while it is in effect and the payroll deductions shall cease only after the authorization has expired by its terms or upon the employee's termination of employment or death in addition regulation o and the accordingly with respect to ruling_request we conclude that the amounts by which a participating employer reduces an empioyee’s compensation and pays to plan x in order to a redeposit previously withdrawn contributions or b purchase additional service_credit as described herein qualify as contributions that are picked up by the employer under code sec_414 regarding ruling_request sec_1 d of the income_tax regulations provides that where a defined_benefit_plan provides for mandatory employee contributions the annual_benefit attributable to such contributions is not taken into account for purposes of code sec_415 this regulation further provides that the mandatory employee contributions are considered a separate defined_contribution_plan maintained by the employer that is subject_to the limitations on contributions and other annual_additions described in sec_415 however employee contributions which are picked up by the employer pursuant to code sec_414 are treated as employer contributions and as such are not annual_additions to a separate defined_contribution_plan for purposes of sec_415 accordingly we conclude the picked-up contributions will not be treated as annual_additions for purposes of code sec_415 the effective date for the commencement of any proposed pick up cannot be any earlier than the latest of the later of the date regulation o is adopted or put into effect the later of the date resolution m is adopted or put into effect or the later ce st of the date payroll authorization form n is signed by both parties or put into effect these rulings are based on the assumption that plan x will be qualified under code sec_401 at the time of the proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement’ within the meaning of code sec_3121 further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those employees of a particular participating employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein a copy of this ruling letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours ohne swiecg_ john swieca manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of the ruling notice cc
